Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that unity is not broken because Puchta et al has been misread and that it does not teach “using a haploid induction process as a delivery method of the Crispr-Cas machinery”.  This is not found persuasive because Group III does not require haploid induction as part of the claims.  While selecting haploid progeny is mentioned nothing in claim 20 or the dependent claims actually requires using a haploid inducer or a haploid induction system.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al (USPGPUB20180245090 effectively filed 06/30/2015).
The claims are drawn to a method of editing a plant genomic DNA comprising obtaining a first plant wherein the first plant is a haploid inducer line of the plant wherein the first plant is capable of expressing a DNA modification enzyme and optionally at least one guide nucleic acid, obtaining a second plant wherein the second plant comprises the plant genomic DNA which is to be edited, pollinating the second plant with pollen from the first plant and selecting at least one haploid progeny comprising the genome of the second plant but not the first plant and the genome of the haploid progeny has been modified by the DNA modification enzyme, wherein the modification enzyme is selected from a group including Cas9 and zinc-finger nucleases, wherein the guide nucleic acid is a guide RNA, wherein the haploid progeny is treated with a chromosome doubling agent including colchicine, wherein the first plant is a monocot or dicot selected from maize, wheat, rice, barely among others, wherein the second plant is a monocot or dicot selected from the same list, wherein the guide RNA is an 18-21 nucleotide sequence and is homologous to a sequence selected from a group of sequences, wherein the first plant expresses a marker gene selected from a group including green fluorescent protein, wherein the first plant is a maize plant and derived from any known haploid inducer lines wherein the first and second plant are different species wherein the first plant is wheat and the second is maize and wherein the first plant is maize  and the second plant is wheat and a gene edited plant therefrom.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of U.S. Patent No. 10285348. Although the claims at issue are not identical, they are not patentably distinct from each other because The .
Claims 1-6, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10 and 11 of U.S. Patent No. 10519456. Although the claims at issue are not identical, they are not patentably distinct from each other because The patented subject matter is a species of the instant generic claims that meets the limitations of the rejected claims in full.
Claims 1-2 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-7 of U.S. Patent No. 10448588. Although the claims at issue are not identical, they are not patentably distinct from each other because The patented subject matter is a species of the instant generic claims that meets the limitations of the rejected claims in full.
	All patents have in common with the instant claims being drawn to methods of editing plant genomic DNA or producing plant comprising crossing haploid inducer lines comprising genome modification enzymes with plants with plant genomic DNA to be altered and selecting haploid progeny wherein the genome modification enzymes comprise Cpf1, Cas9 and zinc-finger nucleases.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663